         Case 4:20-cr-00102-DPM Document 123 Filed 08/27/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

v.                               Case No. 4:20-cr-00102-DPM-3

MEGHAN BERRY

                                  ORDER OF DETENTION

       Defendant appeared with counsel on this date for a hearing pursuant to the Bail Reform

Act of 1984, 18 U.S.C. §§ 3141-3150. For the reasons I stated at the hearing, Defendant has not

overcome the rebuttable presumption that no condition or combination of conditions will

reasonably assure the safety of any other person and the community pursuant to 18 § U.S.C.

3142(e). Therefore, pre-trial release is denied and the Defendant is remanded to the custody of

the United States Marshal. In coming to this conclusion, I considered, inter alia, the Defendant’s

own admission under oath that she harbored her husband and co-defendant, Jesse Berry, who she

knew to be a fugitive, including driving him to Arizona to evade the capture.          Therefore,

Defendant is remanded to the custody of the United States Marshal.

       While detained, the Defendant must be afforded a reasonable opportunity to consult

privately with defense counsel. Further, on order of the United States Court or on request of an

attorney for the Government, the person in charge of the corrections facility must deliver the

Defendant to the United States Marshal for a court appearance.

       SO ORDERED this 27th day of August 2020.


                                             ___________________________________
                                             JOE J. VOLPE
                                             UNITED STATES MAGISTRATE JUDGE
